IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


VALERIE HUYETT,                          : No. 353 MAL 2017
                                         :
                  Petitioner             :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
             v.                          :
                                         :
                                         :
DOUG'S FAMILY PHARMACY,                  :
                                         :
                  Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 17th day of October, 2017, the Petition for Allowance of Appeal

is DENIED.